                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9          UNITED STATES OF AMERICA,                        CASE NO. CR18-0033-JCC
10                              Plaintiff,                   ORDER
11                     v.

12          MARIA ANGELICA MALDONADO,

13                              Defendant.
14

15          This matter comes before the Court on the Government’s motion for entry of an order of
16   forfeiture (Dkt. No. 93) seeking a judgment for a sum of money of $14,750, representing any
17   property, real or personal, involved in the offenses charged in Counts 1 and 2 of the Indictment,
18   and any personal property traceable to such property. The Court, having reviewed the motion and
19   the relevant record, GRANTS the motion (Dkt. No. 93) and FINDS that entry of an order of
20   forfeiture is appropriate because:
21      1. Defendant was charged by an Indictment that included an allegation for forfeiture
22          providing notice that the United States was seeking, pursuant to 18 U.S.C. § 982(a)(1),
23          the forfeiture of property including, but not limited to, a judgment for a sum of money
24          representing any property, real or personal, involved in the violations set forth in Counts
25          1 and 2 of the Indictment (charging, respectively, Conspiracy to Commit Money
26          Laundering, in violation of 18 U.S.C. §§ 1956(a)(3) and 1956(h), and Money Laundering,


     ORDER
     CR18-0033-JCC
     PAGE - 1
 1          in violation of 18 U.S.C. §§ 1956(a)(3) and 2) (Dkt. No. 1);

 2      2. On August 8, 2018, Defendant pled guilty to Counts 1 and 2 of the Indictment (Dkt. No.

 3          68);

 4      3. The evidence in the record has established the requisite nexus between the above-

 5          described sum of money and the offenses of conviction, pursuant to Federal Rule of

 6          Criminal Procedure 32.2(b)(1)(B); and

 7      4. No ancillary proceeding is required to the extent that the forfeiture consists of a judgment

 8          for a sum of money representing proceeds obtained as the result of the charged offenses,
 9          pursuant to Federal Rule of Criminal Procedure 32.2(c)(1).
10   Therefore, the Court ORDERS that:
11      1. Pursuant to 18 U.S.C. § 982(a)(1), Defendant’s interest in a sum of money in the amount
12          of $14,750 is fully and finally forfeited, in its entirety, to the United States;
13      2. No right, title, or interest in the above-described sum of money exists in any party other
14          than the United States;
15      3. Pursuant to Federal Rule of Criminal Procedure 32.2(b)(4)(A)–(B), this order will
16          become final as to Defendant at the time she is sentenced, will be made part of the
17          sentence, and will be included in the judgment;
18      4. Pursuant to Federal Rule of Criminal Procedure 32.2(e), in order to satisfy the judgment

19          for the above-described sum of money of $14,750 in whole or in part, the United States

20          may move to amend this order, at any time, to substitute property having a value not to

21          exceed $14,750; and

22      5. This Court will retain jurisdiction in this case for the purpose of enforcing and amending

23          this order, as necessary.

24   The Clerk is DIRECTED to serve a copy of this order of forfeiture on all parties of record.

25          \\

26          \\


     ORDER
     CR18-0033-JCC
     PAGE - 2
 1         DATED this 30th day of October 2018.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0033-JCC
     PAGE - 3
